DENIED and Opinion Filed January 6, 2020




                                                               In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                        No. 05-19-01416-CV

                                   IN RE REGINALD EUGENE HALL, Relator

                         Original Proceeding from the County Criminal Court No. 1
                                           Dallas County, Texas
                                   Trial Court Cause No. MA18-56155-A

                                           MEMORANDUM OPINION
                                       Before Justices Myers, Molberg, and Nowell
                                               Opinion by Justice Molberg
             Reginald Eugene Hall1 has filed a petition for writ of mandamus requesting the Court to

compel the trial court to rule upon his motion for nunc pro tunc judgment. Initially, we observe

relator’s petition is deficient under the rules of appellate procedure. Relator did not sign his

petition for writ of mandamus. See TEX. R. APP. P. 9.1(b) (requiring unrepresented party to sign

documents the party files). Similarly, relator did not sign the required certification. See TEX. R.

APP. P. 52.3(j) (petition seeking mandamus relief must contain certification stating relator “has

reviewed the petition and concluded that every factual statement in the petition is supported by

competent evidence included in the appendix or record.”).

          Rule 52.3(k)(1)(A) requires the relator to file an appendix with his petition that contains “a

certified or sworn copy of any order complained of, or any other document showing the matter

complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Rule 52.7(a)(1) requires the relator to file with


   1
       Relator indicates he is also known as Michael Carter.
the petition “a certified or sworn copy of every document that is material to the relator’s claim for

relief that was filed in any underlying proceeding.” TEX. R. APP. P. 52.7(a)(1).

       Relator has attached copies of documents to his petition, but the documents are not certified

or sworn copies and thus not properly authenticated under the rules of appellate procedure.

Documents become sworn copies when they are attached to an affidavit or to an unsworn

declaration conforming to section 132.001 of the Texas Government Code. See TEX. GOV’T CODE

ANN. § 132.001; In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding);

In re Taylor, 28 S.W.3d 240, 245, (Tex. App.—Waco 2000, orig. proceeding), disapproved on

other grounds by In re Z.L.T., 124 S.W.3d 163, 166 (Tex. 2003). The affidavit or unsworn

declaration must affirmatively show it is based on the affiant’s personal knowledge. See Butler,
270 S.W.3d at 759. The affidavit or unsworn declaration is insufficient unless the statements in it

are direct and unequivocal and perjury can be assigned to them. See id. To comply with the rules,

the affidavit or unsworn declaration must state the affiant has personal knowledge that the copies

of the documents in the appendix are correct copies of the originals. See id.

       As the party seeking relief, the relator has the burden of providing the Court with a

sufficient mandamus record to establish his right to mandamus relief. Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Without a properly authenticated appendix

containing certified or sworn copies of documents, relator has not provided a sufficient record to

show his entitlement to mandamus relief. See Butler, 270 S.W.3d at 759.

       Because relator has not filed a properly signed and authenticated petition and an

authenticated appendix of supporting documents, we conclude relator has not established he is

entitled to mandamus relief. See id. at 758–59. Therefore, we deny relator’s petition.


                                                   /Ken Molberg//
191416f.p05                                        KEN MOLBERG
                                                   JUSTICE
                                                –2–